We have witnessed inspiring calls to action this week at the United Nations in pursuit of a more vibrant and resilient world, but with few exceptions those contributions have not come from leaders. They have come from young people who are tired of watching helplessly as their future is hijacked by nations too blind to the catastrophe at our doorstep or too impotent to do what must be done; young people who are living in terror at what the coming years will bring, but who are choosing to speak out rather than cower in fear; young people who know that a secure and prosperous future remains within reach, only if we, as leaders, choose to act and act now to save them.
Of all the contributions made and words spoken at the United Nations this week, some of the most thought-provoking, and certainly the most passionate, have come from our young people, inspiring and, sometimes, goading us, as national leaders, to use our power and influence, look beyond our narrow political objectives and think more broadly about the world that they will inherit.
A few hours ago, the world’s leading climate scientists, through the Intergovernmental Panel on Climate Change (IPCC), issued a report that adds a new dimension of horror to the world that our children and grandchildren will inherit. They warn that global warming is turning our seas into a huge potential threat to humankind, reporting that global average sea levels could rise by up to 1.1 metres by 2100, in the worst-case warming scenario. This is a rise of 10 centimetres over previous IPCC projections because of the larger ice loss now happening in Antarctica. That is heart-breaking news for tens of thousands of Fijians in our coastal areas and all people in low-lying areas around the world.
It adds considerable urgency to the mission of Fiji’s Climate Relocation and Displaced Peoples Trust Fund for Communities and Infrastructure, which I launched Monday night here in New York. I urge everyone to read the report. It is from the top minds in their scientific fields. I would tell anyone living in denial of the climate emergency, some of whom sit at the apex of certain Governments the following, that if they readily listen to scientists and take heed of the best research available in every other field of human endeavour, they should not refuse to listen to scientists of climate change. One of our youngest climate warriors — Timoci Naulusala — makes the case far better than I ever could. He watched his village ripped to pieces in Cyclone Winston, and he is now demanding that the world act to spare other young people the same suffering he personally endured.
If we fail to act, Timoci’s worst fears will be realized, as we will condemn him and all young people to a hellish future. For all 193 States Members of the United Nations, this is our moment of truth — the defining issue that will determine the course of history. Previous generations fought each other to uphold their own interests, but now the world must unite around our common interests to fight a more powerful enemy — a monster we created ourselves, a heating planet staggering under the excesses of all who have taken its resilience for granted.
Every nation has a role to play, but only the industrial nations have the economic capacity and advanced technical know-how to lead the world to victory in this struggle. Defeat is not an option, so I would again ask those who did not come to New York this week with fresh plans to tackle the climate crisis or who came merely out of curiosity to observe to please examine the evidence and the facts and, for the sake of our children and grandchildren, face up to their responsibility to lead.
To stave off catastrophe, there is no alternative but to commit to net zero carbon emissions by 2050. There is no alternative but to cap the average global temperature at 1.5°C above the pre-industrial age — and preferably even lower — because even at 1°C warming entire species are being made extinct and our coral reefs are dying. There is no alternative but to rapidly scale down the use of fossil fuels and rapidly scale up the development of renewable energy. And there is no alternative but to rapidly phase out the use of coal. No more coal mines. No more coal-powered electricity. Unless we stop burning coal, we have no hope of achieving net zero emissions in 31 years’ time.
We must put oceans at the heart of the process of the United Nations Framework Convention on Climate Change at the twenty-fifth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP 25), or Blue COP, in Chile in December, because we cannot have a stable climate without a healthy ocean.
My message to my own people, and especially young Fijians, is that I hear them and that their nation and Government are doing everything they can to get the world to confront the climate threat. We assumed the presidency of COP 23 not for prestige, but to play our part in ensuring their survival and everything we hold dear, not only our precious surroundings, but our culture and traditions, in order protect the dreams and aspirations that every Fijian has for him or herself and the hopes they all have for their children.
Small as it is, Fiji will fight. We will continue to be a voice for more climate ambition and further climate action. We will continue to advance our case in the great forums of the world, on behalf not only of Fijians and other Pacific islanders, but of the climate-vulnerable everywhere. This week, Fiji answered the call of the Secretary-General to come to New York with increased ambition to reduce our own emissions. They amount to only 0.04 per cent of total global emissions, but we will be submitting our revised nationally determined contribution next year, which will include a commitment to achieving net zero emissions by 2050. For leadership is about leading by example, not lecturing others or expecting them to shoulder the burden alone.
COP 23 was not the first time that Fiji demonstrated leadership in the world. For four decades, we have served the world through our contribution to United Nations peacekeeping. Our troops have travelled across the globe to some of the most violent trouble spots and placed their lives on the line to protect the innocent. More than 60 Fijians have paid the ultimate sacrifice — it has been a sacrifice not only for their loved ones, but for our nation of fewer than a million people. We have done it proudly because we see it as our duty to serve. With the assistance of our development partner, Australia, we are establishing a new training centre in Fiji for our peacekeeping activities and to provide a rapid response to climate-induced disasters in our region. Fiji will continue contributing to United Nations peacekeeping with better trained and equipped troops. While conflict zones in particular feel the stress of climate impacts, our peacekeepers will be even better prepared to assist affected communities.
In the climate fight, we have launched a host of initiatives to serve our people, the region and the world. We are working to reduce the emissions of our transport sector on land through electric buses and higher fuel standards and, at sea, working with our Pacific neighbours to convert our shipping fleets from diesel to hybrid and make them more efficient. We are working to protect our vulnerable coastline and our coastal communities and towns from rising waters and extreme weather events, including our global gateway, Nadi. We are working to ensure that when disaster strikes — as Cyclone Winston did three years ago, costing us one-third of our gross domestic product in 36 hours — we have access to appropriately packaged insurance to bounce back.
We are working to access adequate and affordable finance from public and private sources for climate adaptation. We are bringing solar power to communities that are off the national grid. The first of these projects — on Vio Island — will be the start of a programme that we hope can be replicated throughout the Pacific. We are working to secure our infrastructure from extreme weather events, such as by putting power lines underground and raising roads along our shores that are already threatened by the rising seas. We started building back better after Cyclone Winston and we will continue to build back better so that homes, schools and public infrastructure are more resilient.
We are relocating threatened communities to move them out of harm’s way. Our Climate Relocation and Displaced People’s Trust Fund is operational and we are seeking global support to assist our displaced people and to move the infrastructure they rely on, such as schools, health centres, roads, bridges and public utilities. We are raising money ourselves in Fiji for the Fund through an environmental levy, but this effort needs to be scaled up.
For me, personally, one of our most exciting initiatives is to preserve and plant more of our forests and mangroves and to monetize these through carbon-trading arrangements in the international marketplace. In addition to reducing our own carbon footprint as an important component of our revised nationally determined contribution, we want to fire the imaginations of our people and encourage them to protect our trees, our mangroves and our coral, too. This is because they will not only have natural value, but will be worth serious dollars and cents.
Fiji is also becoming one of the first countries to enshrine our implementation of the Paris Agreement on Climate Change and other strands of our climate campaign in a new national law. The Climate Change Act gives us the legal tool we need to place climate action and ambition at the centre of national life. When it is enacted by our Parliament within the next few months, the decisions of the Government and the private sector will have to factor in climate change and other laws will be amended to fall into line with the Act. The draft legislation is now online for public feedback on the Fijian Government’s website. It is ground-breaking and something other countries can emulate — state-of- the-art nationally determined contribution enhancement, guided by a long-term vision and backed by force of law that reinforces Fiji as a global leader in the climate fight.
All of these measures are part of a holistic response to secure the future of every Fijian. However dire the climate threat may be, our people can rely on my Government to do everything we possibly can to protect them, especially in times of crisis. For 13 years, empowering our people has been the hallmark of my Government. We have done so, first and foremost, by levelling the playing field so that every Fijian enjoys equal opportunity in our new democracy. We are providing free education for the first time so that no
Fijian child is left behind, ending the heartbreak of parents unable to send their children to school. We are providing more access to higher education with scholarships and tertiary loans, training tradespeople and building national capacity in our network of technical colleges.
We are providing better access to health care, plus free medicine for low-income earners, and entering into public-private partnerships to improve our hospitals. We have raised social wages and extended maternity leave, family care leave and paternity leave. We have improved our standards of governance and accountability, fighting corruption and prudently managing the nation’s finances. We are ensuring that those living in rural and maritime areas enjoy the same access to services as those in our towns and cities, providing incentives for investment and creating a record number of jobs. We are harnessing the might of multilateralism through deeper partnerships with — and leadership within — financial institutions and development organizations.
Fiji’s willingness to give time and energy to answering critical global calls to action, whether in peacekeeping, addressing climate change or preserving our oceans, has earned us unprecedented respect. The reason these achievements have ultimately been possible is because my Government has united the country, empowered our people and given them a sense of purpose. They will not permit those who would seek to divide us and take Fiji backwards to ever succeed.
But all of that progress remains at risk if the world does not heed the voices of our young and summon the collective will to confront the climate threat. It is our duty, as the leaders of our own generation, to secure the future of our planet and our only home — for them and for the generations to come. We must lay out a vision of the great opportunities that await the world when we embrace a sustainable energy future and a sustainable future for all living things.
